EXAMINER’S AMENDMENT

1.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows to correct grammatical or spelling errors:
In the Claims:
The second line of claim 9 is corrected to read: 
the patient is suffering from cancer, the method comprising the steps of:


REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance:  Applicant has filed a terminal disclaimer, and therefore the rejection of claims 1-8 under the judicially created doctrine of obviousness-double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,538,815 is overcome.  As previously indicated, the claimed invention is novel and unobvious over the closest prior art references of Genmab (WO/2009/030239, cited on IDS of 1/24/2020) and Rae et al. (Breast Cancer Res. Treat. (2004) 87:87-95, cited on IDS of 1/24/2020), and no additional prior art references were identified that teach or suggest a kit for detecting EGFRvIII mRNA as currently claimed, or a method for treating a patient with an anti-EGFR agent wherein the patient is suffering from cancer as currently claimed. 
In addition, claims 9-20, drawn to a method for treating a patient with an anti-EGFR agent wherein the patient is suffering from cancer, are rejoined with product 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany an issue fee.  Such admissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637